Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on April 21, 2022.
Claims 1-20 are pending in the instant application.
Claims 1, 17 & 19-20 are amended.

Response to Arguments
Applicant's remarks filed 04/21/2022, pages 7, regarding the objection to the Abstract have been fully considered, and are persuasive. The objection is withdrawn.

Applicant's remarks filed 04/21/2022, pages 7, regarding the non-statutory double patenting rejection of claims 1, 17 & 19-20 have been fully considered, but they are not persuasive.
The Applicant asserts that claim 1 in the current application has a differing scope when compared to claim 1 of Co-pending Application No. 17/128,965, and thus no double patenting exists.
The Examiner respectfully disagrees. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Co-Pending application 17/128,965 contains every element of claims 1, 17 & 19-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1, 17 & 19-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Therefore, the provisional nonstatutory double patenting rejection of claims 1, 17 & 19-20, and dependent claims 2-16 & 18 is maintained.

Applicant's remarks filed 04/06/2022, pages 8-9, regarding the rejection of claims 8 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Cheon (US 2014/0294084 A1) (hereinafter Cheon) in view of An et al. (US 2017/0272750 A1) (hereinafter An), and further in view of Ma et al., “Description of Core Experiment: Partitioning,” JVET-J1021, April 2018, cited in IDS 03/05/2021 (hereinafter Ma) as outlined below.
In response to applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, Examiner directs Applicant’s attention to the rejection below where Applicant’s newly added claim limitations are addressed by Cheon and An and are rejected for the reasons as outlined below. 

Applicant’s remarks filed 04/21/2022, page 9 with respect to the rejection of claims 2-16 & 18 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Cheon, An, and Ma discloses independent claim 1 & 17 as outlined below. Thus, claims 2-16 & 18 are also rejected for the similar reasons as outlined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Co-Pending Application 17/128,965
Claims 1, 17 & 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-Pending Application 17/128,965 in view of Ma et al., “Description of Core Experiment: Partitioning,” JVET-J1021, April 2018, cited in IDS 03/05/2021 (hereinafter Ma). 

Instant – 17/129,019
App. 17/128,965
1. A method of coding video data, comprising:
1. A method for coding video data, comprising:
determining, for a conversion between a picture of a video and a bitstream representation of the video, that a first block of a picture segment covers at least one region that is outside a border of the picture segment, wherein the picture segment represents one of a plurality of segments into which the picture is segmented, wherein a size of the first block is M×N pixels;
determining, for a conversion between a picture of a video and a bitstream representation of the video, that a first block of a picture segment covers at least one region that is outside a border of the picture segment, wherein the picture segment represents one of a plurality of segments into which the picture is segmented, wherein a size of the first block is M×N pixels;
selecting a second block of size K×L pixels, wherein (K≤M and L<N) or (K<M and L≤N) and the second block falls entirely within the picture segment;

selecting a second block of size K×L pixels, wherein (K≤M and L<N) or (K<M and L≤N), wherein the second block falls entirely within the picture segment and 

splitting, using a partition tree, the second block, wherein the partition tree is based on the size of the second block, wherein the second block is split into sub-blocks without an indication of the splitting; and performing the conversion based on the determining.
splitting, using a partition tree […], the third block, wherein the partition tree is selected based on the size of the third block.



Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of the second block, wherein the second block is split into sub-blocks without an indication of the splitting; and performing the conversion based on the determining. 
However, these limitations are known and taught in Ma in Section 4 SubCE2: Picture boundary handling, wherein QT split is implicitly inferred when the current CU is across both the right picture boundary and the bottom picture boundary or the current CU size is greater than the maximum allowed CU size for BT split, and further in section 3.2 Signaling, wherein the determined direction of binary splits are coded, thus a conversion is performed in accordance with the determination of a partition tree type. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the co-pending application’s method and apparatus to integrate the technique/practice of inferring block splits as described in Ma as above, to improve compression efficiency by reducing data by implicitly inferring data with no further signaling required (Ma, Section 4.1) and to yield a predictable result of splitting blocks in a shorter period of time as a result of automatically performing splitting without further delays. 

Regarding claims (17 & 19-20), the apparatus and non-transitory storage medium claims (17 & 19-20) are drawn to the apparatus/non-transitory storage medium using/performing the same method as claimed in claim 1. Therefore apparatus/non-transitory storage medium claims (17 & 19-20) correspond to method claim 1, and are rejected for the same reasons of obviousness as used above.

Claims 2-5, 8, 11-12 & 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-Pending Application 17/128,965 and Ma et al., “Description of Core Experiment: Partitioning,” JVET-J1021, April 2018, cited in IDS 03/05/2021 (hereinafter Ma) in view of Cheon (US 2014/0294084 A1) (hereinafter Cheon).

Regarding claims 2-5, 8, 11-12 & 18, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to Ma and Cheon. 

Claims 6-7 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of Co-Pending Application 17/128,965 and Ma et al., “Description of Core Experiment: Partitioning,” JVET-J1021, April 2018, cited in IDS 03/05/2021 (hereinafter Ma) in view of Cheon (US 2014/0294084 A1) (hereinafter Cheon), and further in view of Chen et al. (US 2010/0086032 A1) (hereinafter Chen).

Regarding claims 6-7 & 9-10, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to Cheon and Chen. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of Co-Pending Application 17/128,965 and Ma et al., “Description of Core Experiment: Partitioning,” JVET-J1021, April 2018, cited in IDS 03/05/2021 (hereinafter Ma) in view of Cheon (US 2014/0294084 A1) (hereinafter Cheon), and further in view of Seregin et al. (US 2017/0272759 A1) (hereinafter Seregin).

Regarding claims 13-16, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to Cheon and Seregin. 

This is provisional non-statutory double patenting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-12 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (US 2014/0294084 A1) (hereinafter Cheon) in view of An et al. (US 2017/0272750 A1) (hereinafter An), and further in view of Ma et al., “Description of Core Experiment: Partitioning,” JVET-J1021, April 2018, cited in IDS 03/05/2021 (hereinafter Ma).

Regarding claim 1, Cheon discloses a method of coding video data [Paragraph [0015], method of encoding], comprising:
determining, for a conversion between a picture of a video and a bitstream representation of the video [Paragraph [0055], encoding image and outputting as bitstream], that a first block of a picture segment covers at least one region that is outside a border of the picture segment [Paragraph [0119] & [0152], figs. 10A&B, 18A, First coding unit 1022 or 1044 as first block outside of boundary 1010 of a picture segment 1020, and right Nx2N region as first block of picture segment], wherein the picture segment represents one of a plurality of segments into which the picture is segmented, wherein a size of the first block is M×N pixels [Paragraph [0152], figs. 18A, right Nx2N region as first block of picture segment];
selecting a second block of size K×L pixels, wherein (K≤M and L<N) or (K<M and L≤N) and the second block falls entirely within the picture segment [Paragraph [0116] & [0152]-[0160], Fig. 18G, wherein second coding units are within first coding unit at N/2xN sized]; and 
performing the conversion based on the determining [Paragraph [0055]-[0056], Fig. 1, Image data encoder 130 and encoding information encoder 140 encodes information about encoding modes of maximum coding unit determined by encoding depth determiner 120]. 
However, Cheon does not explicitly disclose splitting, using a partition tree, the second block, wherein the partition tree is based on the size of the second block; 
An teaches of splitting, using a partition tree, the second block, wherein the partition tree is based on the size of the second block [Paragraph [0029], Figs. 1B & 5A-5B, binary tree splitting process can be iterated until size (width or height) for a splitting block reaches a minimum allowed block size or maximum allowed binary tree depth, and Fig. 5A shows upper left sub-block split into two further non-square sub-blocks].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the technique/practice of utilizing partition trees to split blocks as described in An as above, to further improve the coding efficiency (An, Paragraphs [0009]-[0012]).
However, Cheon and An do not explicitly disclose wherein the second block is split into sub-blocks without an indication on the splitting.
Ma teaches of wherein the second block is split into sub-blocks without an indication on the splitting [Section 4 SubCE2: Picture boundary handling, QT split is implicitly inferred when the current CU is across both the right picture boundary and the bottom picture boundary or the current CU size is greater than the maximum allowed CU size for BT split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the technique/practice of inferring block splits as described in Ma as above, to improve compression efficiency by reducing data by implicitly inferring data with no further signaling required (Ma, Section 4.1) and to yield a predictable result of splitting blocks in a shorter period of time as a result of automatically performing splitting without further delays. 

Regarding claim 2, Cheon, An, and Ma disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ma teaches wherein a size of the partition tree is based on a minimally allowed partition tree size or a maximally allowed partition tree depth [Section 4 SubCE2: Picture boundary handling, QT split is implicitly inferred when the current CU size is greater than the maximum allowed CU size for BT split].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the technique/practice of inferring block splits as described in Ma as above, to improve compression efficiency by reducing data by implicitly inferring data with no further signaling required (Ma, Section 4.1) and to yield a predictable result of splitting blocks in a shorter period of time as a result of automatically performing splitting without further delays. 

Regarding claim 3, Cheon, An, and Ma disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cheon discloses wherein the conversion comprises encoding the picture into the bitstream representation [Paragraph [0081], Entropy encoder encodes transform coefficients and outputs to bitstream].

Regarding claim 4, Cheon, An, and Ma disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cheon discloses wherein the conversion comprises decoding the picture from the bitstream representation [Paragraph [0084], Entropy decoder decodes bitstream to restore picture].

Regarding claim 5, Cheon, An, and Ma disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cheon discloses wherein the second block satisfies at least one of conditions that (i) the second block falls entirely within the picture segment, (ii) the second block has a size that is backward compatible with a video coding standard, or (iii) the second block is a largest coding unit, a leaf coding block or a coding tree block [Paragraph [0116] & [0152]-[0160], Fig. 18G, wherein second coding units are within first coding unit at N/2xN sized, as being within picture segment].

Regarding claim 8, Cheon, An, and Ma disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ma teaches wherein the partition tree is further based on a size of a fourth block, wherein the fourth block falls entirely within the picture segment, wherein the size of the fourth block is smaller than the size of the second block, wherein the indication of the splitting is excluded from the processing, and wherein a size of at least one of the sub-blocks is identical to the size of the fourth block [Sections 4.1 & 8-10.1, Max BT depth = 5, with sizeY = 8, as fourth block size, within picture segment of QT depth = 1, smaller than QT depth 2, and inferring QT splits without further signaling].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the technique/practice of inferring block splits as described in Ma as above, to improve compression efficiency by reducing data by implicitly inferring data with no further signaling required (Ma, Section 4.1) and to yield a predictable result of splitting blocks in a shorter period of time as a result of automatically performing splitting without further delays. 

Regarding claim 11, Cheon, An, and Ma disclose the method of claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cheon discloses wherein the video coding standard is an H.264/AVC (Advanced Video Coding) standard or an H.265/HEVC (High Efficiency Video Coding) standard or a VVC (Versatile Video Coding) standard [Paragraph [0084], H.264].

Regarding claim 12, Cheon, An, and Ma disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cheon discloses wherein the first block is a coding tree unit (CTU), a coding unit (CU), a prediction unit (PU), or a transform unit (TU) [Paragraph [0043]-[0050] & [0152]-[0160], Blocks are split into coding units].

Regarding claim 17-18, apparatus claim (17-18) is drawn to the apparatus using/performing the same method as claimed in claims (1-2). Therefore apparatus claims (17-18) correspond to method claims (1-2), and is rejected for the same reasons of obviousness as used above.
Furthermore, Cheon discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor [Paragraph [0228]-[0230], Processor performing commands, stored in computer readable recording medium].

Regarding claim 19, non-transitory computer readable media storing instructions claim 19 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Cheon discloses of a non-transitory computer readable media
storing instructions [Paragraph [0228]-[0230], Processor performing commands, stored in computer readable recording medium].

Regarding claim 20, non-transitory computer-readable recording medium claim 20 storing a bitstream of a video corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Cheon discloses of a non-transitory computer-readable recording medium storing a bitstream of a video [Paragraph [0228]-[0230], Computer readable recording medium that stores data and read by computer system] and generating the bitstream from the current block based on the processing [Paragraph [0055]-[0056], Encoder outputs a bitstream].

Claims 6-7 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (US 2014/0294084 A1) (hereinafter Cheon), An et al. (US 2017/0272750 A1) (hereinafter An), and Ma et al., “Description of Core Experiment: Partitioning,” JVET-J1021, April 2018, cited in IDS 03/05/2021 (hereinafter Ma) in view of Chen et al. (US 2010/0086032 A1) (hereinafter Chen).

Regarding claim 6, Cheon, An, and Ma disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Cheon, An, and Ma disclose the particulars of claim 6.
However, Chen teaches of the method further comprises: determining that the size of the second block is not backward compatible with a video coding standard [Paragraphs [0120] & [0206], Determination of backward compatibility when the largest block in a coded unit comprises more than 16x16, not being backwards compatible with H.264].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the known technique/practice of determining backwards compatibility with older video coding standards as described in Chen as above, to ensure and yield the  predictable result of backwards-compatibility with existing coding standards (Chen, Paragraph [0120]). 

Regarding claim 7, Cheon, An, and Ma disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cheon discloses of further comprising: selecting a third block of size K′×L′ pixels by padding one or both dimensions of the second block, wherein K≤K′ and L≤L′, and wherein the third block is a largest coding unit, a leaf coding block or a coding tree block [Paragraphs [0135]-[0139] & [0209]-[0217], fig. 22, region 2322 that deviates from the boundary 2310 of the first coding unit 2320 is padded in Operation 2220, in an encoding mode in which a second coding unit having a smaller size than that of the first coding unit 2320 is used].
However, Cheon, An, and Ma do not explicitly disclose wherein the size of the third block is backward compatible with a video coding standard.
Chen teaches wherein the size of the third block is backward compatible with a video coding standard [Paragraphs [0120] & [0206], Determination of backward compatibility when the largest block in a coded unit is 16x16, as being backwards compatible with H.264].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the known technique/practice of determining backwards compatibility with older video coding standards as described in Chen as above, to ensure and yield the  predictable result of backwards-compatibility with existing coding standards (Chen, Paragraph [0120]).

Regarding claim 9, Cheon, An, and Ma disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Cheon, An, and Ma do not explicitly disclose the particulars of claim 9.
Chen teaches of further comprising: communicating block sizes that are backward compatible with a video coding standard [Paragraphs [0120] & [0206], Determination of backward compatibility when the largest block in a coded unit is 16x16, as being backwards compatible with H.264 by maximum block size syntax information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the known technique/practice of determining backwards compatibility with older video coding standards as described in Chen as above, to ensure and yield the  predictable result of backwards-compatibility with existing coding standards (Chen, Paragraph [0120]).

Regarding claim 10, Cheon, An, and Ma disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Cheon, An, and Ma do not explicitly disclose the particulars of claim 10.
Chen teaches of further comprising: communicating indices corresponding to block sizes that are backward compatible with a video coding standard [Paragraphs [0120] & [0206], Determination of backward compatibility when the largest block in a coded unit is 16x16, as being backwards compatible with H.264 by maximum block size syntax information, as indices corresponding to block sizes].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the known technique/practice of determining backwards compatibility with older video coding standards as described in Chen as above, to ensure and yield the  predictable result of backwards-compatibility with existing coding standards (Chen, Paragraph [0120]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (US 2014/0294084 A1) (hereinafter Cheon), An et al. (US 2017/0272750 A1) (hereinafter An), and Ma et al., “Description of Core Experiment: Partitioning,” JVET-J1021, April 2018, cited in IDS 03/05/2021 (hereinafter Ma) in view of Seregin et al. (US 2017/0272759 A1) (hereinafter Seregin).

Regarding claim 13, Cheon, An, and Ma disclose the method of claim 12, and are analyzed as previously discussed with respect to the claim.
However Cheon, An, and Ma do not disclose the particulars of claim 13.
Seregin teaches wherein the CTU comprises a luma coding tree block (CTB) and two corresponding chroma CTBs [Paragraphs [0049]-[0050], Coding tree units, consisting of coding tree blocks, for each of Y, Cb, and Cr color planes].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the known technique/practice of including chroma coding tree blocks as described in Seregin as above, to determining how to reuse coding information from luma blocks for chroma blocks when there are two or more luma blocks that correspond to the chroma block (Seregin, Paragraph [0006]).

Regarding claim 14, Cheon, An, Ma, and Seregin disclose the method of claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore, Seregin teaches wherein a partition tree for the luma CTB is identical to the partition tree for at least one of the two corresponding chroma CTBs [Paragraphs [0063] & [0089], Coding tree units, consisting of coding tree blocks, for each of Y, Cb, and Cr color planes, with identical partition block sizes when in 4:4:4 mode]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the known technique/practice of including chroma coding tree blocks as described in Seregin as above, to determining how to reuse coding information from luma blocks for chroma blocks when there are two or more luma blocks that correspond to the chroma block (Seregin, Paragraph [0006]).

Regarding claim 15, Cheon, An, Ma, and Seregin disclose the method of claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore, Seregin teaches wherein a partition tree for the luma CTB is different from a partition tree for the corresponding chroma CTB [Paragraphs [0111]-[0112], Coding tree units, consisting of coding tree blocks, for each of Y, Cb, and Cr color planes, with different partition block sizes when in 4:2:0 mode].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the known technique/practice of including chroma coding tree blocks as described in Seregin as above, to determining how to reuse coding information from luma blocks for chroma blocks when there are two or more luma blocks that correspond to the chroma block (Seregin, Paragraph [0006]).

Regarding claim 16, Cheon, An, Ma, and Seregin disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, Seregin teaches wherein the partition tree for the corresponding chroma CTB comprises partitions that are larger than partitions in the partition tree for the luma CTB [Paragraphs [0049]-[0050] & [0071], chroma partitioning can be such that the chroma blocks are larger than a corresponding luma partition].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Cheon to integrate the known technique/practice of including chroma coding tree blocks as described in Seregin as above, to determining how to reuse coding information from luma blocks for chroma blocks when there are two or more luma blocks that correspond to the chroma block (Seregin, Paragraph [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin et al. (US 5,724,451 A): Figs. 1 & 6-7, An image compression method employing a conditional quadtree split method includes inputting image data in frame or field units as blocks having a predetermined size; generating an average value for all of the pixels in each block and a sub-block code value for determining whether to perform sequential quad-splitting operations on the block into a suitable sub-block according to image type; and outputting a quadtree map drawn according to the sub-block code value and the average value of each block, as a bit stream. An apparatus employing the method can transmit good quality image data having no distortion at a high transmission rate.
Panusopone et al. (US 2017/0347128 A1): Figs. 2-3, 4C, 6A-6C; A method of partitioning in video coding for JVET, comprising representing a JVET coding tree unit as a root node in a quadtree plus binary tree (QTBT) structure that can have quadtree, ternary, or binary partitioning of the root node and quadtree, ternary, or binary trees branching from each of the leaf nodes. The partitioning at any depth can use asymmetric binary partitioning to split a child node represented by a leaf node into two or three child nodes of unequal size, representing the child nodes as leaf nodes in a binary tree branching from the parent leaf node and coding the child nodes represented by final leaf nodes of the binary tree with JVET, wherein further partitioning of child nodes split from leaf nodes via asymmetric binary partitioning may be restricted depending on the partitioning type of the parent node. 
Cohen et al. (US 2012/0281928 A1): Figs. 1-2, A bitstream includes coded pictures, and split-flags for generating a transform tree. The bit stream is a partitioning of coding units (CUs) into Prediction Units (PUs). The transform tree is generated according to the split-flags. Nodes in the transform tree represent transform units (TU) associated with the CUs. The generation splits each TU only if the corresponding split-flag is set. For each PU that includes multiple TUs, the multiple TUs are merged into a larger TU, and the transform tree is modified according to the splitting and merging. Then, data contained in each PU can be decoded using the TUs associated with the PU according to the transform tree.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487